Judgment affirmed, without costs of this appeal to either party. All concur, except Piper, J., who dissents and votes for reversal in the following memorandum: I think that on the face of this policy, John Stopera, or any other layman under similar circumstances, could consider that he was a “ named insured ”. This is so, particularly by reason of item 1 of the contract, the line which reads “ The named insured is Housewife (Husband Chef, Faxton Hospital) ” and item 5 which reads “The purposes for which the automobile is to be used are Pleasure and to work for Husband.” That the quoted words *1008in item 1 were placed by the agent in the wrong space on the face of the contract should not deny him coverage when the intent was so clearly manifested by the entire contract. As to ah other questions decided by the trial court I agree with the decision: (Appeal from a judgment dismissing plaintiff’s complaint in an action by a judgment creditor under a liability insurance policy.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.